In a matrimonial action in which the plaintiff wife had been granted a judgment of divorce in February, 1979, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated September 10, 1979, as denied her application for a money judgment for arrears owed under the judgment of divorce. Order modified by deleting the second decretal paragraph and substituting provisions (1) granting plaintiff’s motion to the extent of directing that a money judgment in the amount of $5,295 be entered in favor of the plaintiff, and (2) denying the motion in all other respects. As so modified, order affirmed insofar as appealed from, without costs or disbursements. Special Term should not have permitted the husband to relitigate the question of his financial status in view of the short time which had elapsed since entry of the judgment of divorce (see Matter of Miller v Miller, 36 AD2d 832), and in the absence of a showing that his financial status had been adversely changed for reasons beyond his control (see Gargiulo v Gargiulo, 18 AD2d 1013). A money judgment should have been entered for alimony and support arrears which accrued up until the date the order to show cause was issued (see Stroh v Stroh, 60 AD2d 599). In view of the limiting language of the notice of appeal, the plaintiff’s contention that Special Term erred in prospectively modifying the judgment of divorce has not been preserved for our review. Rabin, J. P., Gulotta, Weinstein and Thompson, JJ., concur.